*897Opinión de conformidad y concurrente emitida por el Juez
Asociado Señor Rivera Pérez.
Los peticionarios, Hon. Aníbal Acevedo Vilá, en su capa-cidad oficial como Gobernador de Puerto Rico, la Sra. Ma-risara Pont Márchese, en su alegada capacidad oficial como Secretaria de Estado de Puerto Rico, y el Hon. Héctor Ferrer Ríos, en su capacidad oficial como portavoz de la minoría del Partido Popular Democrático en la Cámara de Representantes de Puerto Rico, presentaron ante este Tribunal un recurso extraordinario de mandamus, en juris-dicción original, contra el Lie. José Enrique Meléndez Ortiz, en su capacidad oficial como Secretario de la Cámara de Representantes. La parte peticionaria pretende que este Tribunal expida el auto de mandamus y ordene al Sr. José Enrique Meléndez Ortiz, secretario de la Cámara de Representantes, como un deber ministerial dispuesto por ley, a expedir una certificación que refleje el consenti-miento de ese cuerpo, alegadamente por mayoría de votos, a la nominación de la Hon. Marisara Pont Márchese como Secretaria de Estado propuesta por el Gobernador de Puerto Rico.
Denegamos, mediante opinión, el auto de mandamus solicitado. Estamos conformes con tal curso de acción y sus fundamentos. No obstante, creo que la consideración y análisis sobre la validez de lo actuado por la Cámara de Representantes no debe ser atendido separadamente por ser parte integral del criterio y los fundamentos que sos-tienen la referida denegatoria. Con relación a esto último, concurrimos.
H-1
El 9 de mayo de 2005 la Cámara de Representantes de Puerto Rico consideró en pleno, durante la celebración de *898su sesión ordinaria, la nominación de la Hon. Marisara Pont Márchese como Secretaria de Estado de Puerto Rico. Dicha sesión contaba con el quorum requerido para reali-zar el trámite legislativo correspondiente. Se realizó una primera votación por ese Cuerpo y el resultado fue de veinte y cuatro votos a favor del consentimiento a la nomi-nación y dieciséis votos en contra. La votación de los legis-ladores fue emitida por lista. Inmediatamente después, el Hon. José Aponte Hernández, presidente de la Cámara de Representantes de Puerto Rico, opinó que el consenti-miento a la referida nominación no había sido producido por una mayoría absoluta de los miembros del cuerpo. Luego de una reunión de los miembros de la mayoría par-lamentaria del Partido Nuevo Progresista, ese mismo día, el Hon. Luis Pérez Ortiz, representante a la Cámara por ese partido, quien había votado a favor del consentimiento en la votación original, solicitó una nueva votación, en reconsideración. Se realizó una segunda votación por el Cuerpo, en reconsideración, y el resultado fue de veintidós votos en contra y veinte votos a favor. El Secretario de la Cámara de Representantes de Puerto Rico envió una carta el 9 de mayo de 2005 al Gobernador de Puerto Rico, de acuerdo con la Regla 45.5 del Reglamento de ese cuerpo, informándole que ese mismo día la Cámara de Represen-tantes no había prestado su consentimiento a la referida nominación, de acuerdo con el Art. IV, Sec. 5 de la Consti-tución del Estado Libre Asociado de Puerto Rico (Constitu-ción de Puerto Rico(1)
La parte peticionaria alega que luego de la segunda vo-*899tación, en reconsideración, los legisladores, Hon. Francisco González y Hon. Bernardo Vázquez, miembros de la mayo-ría parlamentaria, aclararon “que al votar entendían que estaban votando en contra de la reconsideración del resul-tado original, no de la confirmación de la nominada”. (En-fasis suplido y en el original.) Petición de mandamus, pág. 4. Aduce que ello significa que esos legisladores de mayoría estaban votando en la segunda votación a favor de la nominada. Alega que el Presidente de la Cámara de Repre-sentantes resolvió que la intención de esos dos legisladores no era relevante, sino el voto efectivamente contabilizado y anunciado. Arguye que, al así actuar, obvió la prerrogativa constitucional de esos dos legisladores, pues no se aseguró que su voto fuera correctamente adjudicado. Sostiene que como resultado se consignó en el expediente legislativo de la Cámara de Representantes un resultado que no correspon-día a la mayoría de los presentes. Alega que el Presidente de ese Cuerpo hizo caso omiso a los planteamientos plan-teados, como cuestión de orden, por el portavoz de la mino-ría parlamentaria del Partido Popular Democrático, Hon. Héctor Ferrer Ríos.
La parte peticionaria alega que el Art. IV, Sec. 5 de la Constitución de Puerto Rico, supra, “no establece la canti-dad de votos necesarios para la confirmación de los miem-bros del gabinete, por lo cual operan las normas generales de procedimiento parlamentario”. (Enfasis suplido.) Peti-ción de mandamus, pág. 5. Sostiene que nuestra Constitu-ción adoptó los principios generales del procedimiento parlamentario. Afirma que en Puerto Rico rige el principio de mayoría simple para el consentimiento por las Cámaras legislativas a la nominación del Secretario de Estado, ya que en aquellos casos en los cuales se estimó necesaria la mayoría absoluta de los miembros de los cuerpos legislati-vos así se hizo constar expresamente en el texto de la Constitución. Esgrime el argumento de que la Asamblea Constituyente incorporó expresa y textualmente en el *900magno documento el requisito de mayoría absoluta en cier-tas instancias, y en aquellas otras donde no surge expresa-mente tal requisito, sostiene que es porque no fue la inten-ción del magno Cuerpo exigirlo así. Señala como ejemplos el Art. Ill, Sec. 19 de la Constitución de Puerto Rico, rela-tivo a la aprobación de legislación,(2) y su Art. Ill, Sec. 22, relativo al consentimiento a la nominación por el Goberna-dor de Puerto Rico del Contralor. (3) Aduce que el Regla-mento de la Cámara de Representantes no exige como re-quisito la mayoría absoluta para dar su consentimiento a la nominación del Secretario de Estado. Sostiene que ese cuerpo tiene que guiarse por las normas procesales del Se-nado de Puerto Rico, cuyo reglamento, en su See. 47, dis-pone que los nombramientos serán aprobados por la mayo-ría de los miembros presentes en la sesión, siempre que al momento de la votación haya quorum.
La parte peticionaria afirma que la See. 45.5 del Regla-mento de la Cámara de Representantes, que dispone y re-conoce la reconsideración por parte del Cuerpo, debida-mente solicitada, al consentimiento ya otorgado a una nominación del Gobernador, es contrario e incompatible con ese magno Documento. Sostiene que una vez concedido el consentimiento por el Cuerpo a la nominación de Secre-taria de Estado, “procede como valor adquirido”y no puede reconsiderarlo y retirarlo. Concluye que como no era proce-dente la votación en reconsideración, el Secretario de la Cámara de Representantes estaba obligado a certificar al *901Gobernador de Puerto Rico el resultado de la primera votación.
Los peticionarios alegan que el Presidente de la Cámara de Representantes vulneró la intención de dos legisladores de mayoría de votarle a favor a la nominada, manipulando de esa forma la voluntad mayoritaria de los miembros pre-sentes, subvirtiendo así “el principio fundamental de dere-cho que establece que la intención del legislador es fundamental en la interpretación de los actos legislativos”. (Énfasis suplido.) Petición de mandamus, pág. 9. Arguye que si el referido principio gobierna el método subjetivo de analizar la intención legislativa, “con mayor fuerza la vo-luntad legislativa verdadera debe ser el efecto consignado en una votación precisamente porque se trata de la fórmula más objetiva de medir su intención”. (Énfasis suplido.) Id., pág. 10.
La parte peticionaria arguye que la solicitud de una se-gunda votación en la Cámara de Representantes, en recon-sideración, sólo sería posible si un legislador que votó a favor de la opción prevaleciente interesa cambiar su voto. Afirma que el Hon. Luis Pérez Ortiz no votó de forma dis-tinta a como lo hizo en la primera votación, porque no ejer-ció su voto en la segunda. Sostiene que ello convierte su solicitud de reconsideración en una “jurídicamente inválida”. Fundamenta su posición en que la esencia misma del mecanismo para solicitar una reconsideración a una votación, sobre un asunto como el presente, com-prende la intención del legislador de cambiar su voto.
En conclusión, la parte peticionaria pretende que este Tribunal, mediante un recurso extraordinario de mandamus, determine lo siguiente: (1) la cantidad de votos nece-sarios para que la Cámara de Representantes de Puerto Rico otorgue su consentimiento a la nominación por el Go-bernador de Puerto Rico del Secretario de Estado; (2) si procede que el consentimiento de ese Cuerpo a la referida nominación esté sujeto al trámite de reconsideración de *902sus decisiones; (3) si el Presidente de ese Cuerpo puede alegadamente pasar por alto la intención de dos legislado-res que efectivamente votaron por error según el criterio mayoritario del cuerpo; (4) si es posible la solicitud de re-consideración por un legislador que votó a favor de la deci-sión mayoritaria y, en la segunda votación, en reconsidera-ción, no ejerce su derecho a votar.
En su alegato de 18 de mayo de 2005, la parte peticio-naria se reiteró en sus planteamientos originales, am-pliando sus fundamentos. Entiende como inaplicable la doctrina de cuestión política al caso ante nos.
La parte recurrida presentó su alegato el 18 de mayo de 2005. Planteó que la intención de la Convención Constitu-yente fue requerir, en el proceso de consejo y consenti-miento de la Cámara de Representantes a la nominación del Secretario de Estado, una mayoría absoluta. Sostiene que la nominada no obtuvo mayoría absoluta (26 votos) en la primera votación. Así lo entendieron la portavoz de la mayoría por el Partido Nuevo Progresista (P.N.P.) y el de la minoría por el Partido Independentista Puertorriqueño (P.I.P.). Aduce que, una vez solicitada la reconsideración de la votación original por uno de los legisladores de mayoría, que votó a favor del consentimiento, y aprobada por la ma-yoría, se procedió a la votación, y ni el portavoz ni ninguno de los miembros de la minoría parlamentaria del Partido Popular Democrático (P.P.D.) invocó o solicitó que se apli-caran las disposiciones que tenían disponibles en el Regla-mento de la Cámara de Representantes para detener esa votación, a saber, las Secs. 26.1 y 38.1.(4)
*903Arguye la parte recurrida que la votación en reconside-ración se llevó a cabo por lista sin que ningún miembro de la Cámara de Representantes expresara reparo, duda o preocupación alguna sobre lo que era objeto de esa nueva votación. Sostiene que una vez concluido el proceso, se anunció el resultado contabilizado de la votación final en torno al nombramiento de la Secretaria de Estado, que ob-tuvo veintidós votos en contra de conceder el consenti-miento y veinte a favor. Afirma que ese mismo día, y con posterioridad a la determinación final del Cuerpo, dos le-gisladores de mayoría solicitaron al Presidente su autori-zación para realizar unas “expresiones no controversiales”, según permite el Reglamento. Expresaron que tenían el interés de votar a favor de conceder el consentimiento, por el Cuerpo, a la nominada. Reconocieron haber emitido por error un voto distinto a su intención. Aceptaron su respon-sabilidad por el error cometido y aclararon el expediente legislativo. No obstante, no solicitaron remedio alguno, mediante los mecanismos parlamentarios disponibles, ante el Presidente y ante el Cuerpo.(5)
*904Subsiguientemente, el portavoz de la minoría del P.P.D. solicitó una segunda reconsideración a la votación, descan-sando en las expresiones de los referidos dos legisladores de mayoría. El Presidente del Cuerpo determinó lo si-guiente:
SR. PRESIDENTE: Compañero Ferrer Ríos, ese asunto de la reconsideración, establece el Artículo 40.1, la Sección 40.1, “que en ningún caso podrá plantearse una segunda reconside-ración” y ninguno de ellos, de hecho, ha solicitado la reconsideración. La realidad compañero, y usted estuvo aquí el pasado cuatrienio, cuando en más de una ocasión, y si no recuerdo mal fueron dos ocasiones, donde compañeros, en una de ellas una compañera de la delegación del Partido Nuevo Progresista en aquel entonces, debatió un Proyecto en contra y luego cometió el error de votarle a favor tomándose su voto tal y como fue expresado, no como era la intención.
Resuelto el asunto, no ha lugar la Cuestión de Privilegio de Cuerpo(6) (Énfasis suplido.) Apéndice del Alegato en oposición a expedición de mandamus, pág. 68.
Sostiene la parte recurrida que una vez aclarados todos esos asuntos, concluyeron los trabajos de la Cámara de Re-presentantes de ese día. Esa misma noche, y en cumpli-miento con el requisito establecido en la See. 45.5 del Re-glamento,*905(7) el Secretario procedió a emitir la notificación escrita al Gobernador sobre la determinación de ese Cuerpo.
Alega que el recurso de mandamus ante nos es improcedente. Sostiene que la parte peticionaria no expone cuál es el ejercicio claro de un derecho a exigir la inmediata ejecución de un acto, que tiene que ser evidente e impuesto por ley o reglamento.
Arguye que no surge, de forma clara y patente de la petición, cuál es el deber ministerial del Secretario de la Cámara de Representantes impuesto por ley o reglamento. Afirma que la parte peticionaria no estableció en sus escri-tos que hubiera realizado un requerimiento previo a dicho funcionario para que éste realizara el acto cuyo cumpli-miento solicita ante nos, a través del recurso extraordina-rio de mandamus.
Arguye la parte recurrida que el presente caso involucra procedimientos internos inherentes al Poder Legislativo, por lo que una intervención de este Tribunal laceraría el principio de separación de poderes. Entienden que los pe-ticionarios presumen que pueden litigar ante este Tribunal aquellos asuntos políticos en los que no han podido preva-lecer en el proceso parlamentario en la Cámara de Representantes. Sostiene que el recurso de mandamus presentado no contiene un "caso o controversia” justiciable y que los peticionarios carecen de legitimación activa para incoar la acción presentada.

*906
Mandamus

Concluimos que esta petición de mandamus no es procedente. El mandamus es un recurso extraordinario de equidad “altamente privilegiado”, que emite el Poder Judicial para obligar a cualquier persona, corporación, junta o tribunal inferior a cumplir con un acto que la ley expresa-mente ordena como un deber resultante de un empleo, cargo o función pública. (8)
El requisito primordial del recurso de mandamus es que se trate de un deber ministerial impuesto por ley. La juris-prudencia ha establecido que la determinación de la proce-dencia del auto depende de si la actuación solicitada es un deber ministerial o si, por el contrario, involucra el ejerci-cio de discreción, en cuyo caso no puede expedirse(9) El acto es ministerial cuando la ley prescribe y define el deber que tiene que ser cumplido con tal precisión y certeza que nada deja al ejercicio de la discreción o juicio. Cuando el acto que debe ser cumplido involucra el ejercicio de discre-ción o juicio, no considerado ministerial, está fuera del ám-bito del recurso de mandamus. La decisión de lo que es o no es “un deber ministerial” no es algo que se pueda deter-minar mediante la aplicación de una fórmula inflexible(10) Si el deber surge o no claramente de las disposiciones es-tatutarias aplicables es una cuestión sujeta a interpreta-ción judicial y no depende de un juicio a priori, fundado exclusivamente en la letra del estatuto. “Tal determinación ha de surgir del examen y análisis de todos los elementos útiles a la función interpretativa”, del examen paciente y riguroso de la intención legislativa y de la evaluación de *907todos los elementos de juicio disponibles para auscultar el propósito y significado del estatuto en cuestión(11)
Al considerar la solicitud de expedición de un auto de mandamus, no es suficiente que el peticionario tenga un derecho claro a lo que solicita y que el demandado tenga la obligación de permitir el ejercicio de ese derecho. Por tra-tarse de un auto “altamente privilegiado”, los tribunales tienen necesariamente que medir la totalidad de las cir-cunstancias presentes, tanto al determinar si debe o no expedirse el auto como también al fijar el contenido de su disposición, de haberlo expedido. El remedio se concede sólo cuando el tribunal está convencido de que con ello se cumplirán propósitos de utilidad social e individual. Es indispensable estimar los efectos que tendrá la intervención judicial en el adecuado cumplimiento de las responsabili-dades del funcionario afectado. Resulta imperativo buscar el más fino “balance y equilibrio” entre los diversos intere-ses en conflicto.(12)
Este Tribunal tiene la obligación de tomar en cuenta, al momento de considerar un recurso como el presente, el velar y proteger los intereses públicos que puedan ser perju-dicados con la expedición del auto solicitado. Tiene el deber ineludible de proteger y garantizar nuestra forma republi-cana de gobierno, evitando una intromisión indebida de la Rama Judicial en los procedimientos del Poder Legislativo. El criterio que gobierna el asunto ante nos consiste en el impacto que la expedición del auto solicitado y nuestra in-tervención pudiera tener sobre el interés público inma-nente del esquema democrático de la Constitución de Puerto Rico.
En nuestro sistema democrático de gobierno, fundado en la separación de poderes, resulta imprescindible el en-tendimiento de las funciones del parlamento. Entre las muchas funciones que dentro de nuestro sistema democrá-*908tico ejerce el parlamento, está la de fiscalizar al Poder Ejecutivo. Esto incluye su facultad de consejo y consenti-miento a las nominaciones realizadas por el Gobernador de Puerto Rico a distintas posiciones, incluyendo la del Secre-tario de Estado. Dicha prerrogativa legislativa proviene del concepto mismo de un Gobierno dividido en tres pode-res coordinados, separados, independientes y de idéntico rango que intervienen los unos con los otros mediante las medidas de “balance y equilibrio” establecidas en la Cons-titución de Puerto Rico. La función, como “balance y equi-librio”, del Poder Legislativo de “consejo y consentimiento” contiene en sí misma su propia justificación, en cuanto con-tribuye al desempeño de una Asamblea Legislativa repre-sentativa de su rol constitucional. El despojo o la limita-ción al Poder Legislativo de esa función básica en un sistema como el vigente en Puerto Rico socavaría la base misma de nuestra democracia. (13)
Los cuerpos legislativos pueden adoptar reglas de go-bierno interno como corolario del poder inherente de con-trolar sus procedimientos. Las cámaras legislativas tienen poder expreso, de acuerdo con el Art. Ill, Sec. 9 de la Cons-titución de Puerto Rico,(14) para adoptar reglas para sus procedimientos y gobierno interno. Al ejercer la función de reglamentar, la Asamblea Legislativa no puede obviar e ignorar sus limitaciones constitucionales. Cuando haya conflicto sobre el alcance de los poderes constitucionales de una rama de gobierno, los tribunales deben intervenir, con prudencia y deferencia, para aclarar los contornos de la *909Constitución de Puerto Rico. La determinación sobre la va-lidez constitucional de una norma contenida en el Regla-mento de la Cámara de Representantes corresponde a los tribunales. Para determinar si una actuación de la Cámara de Representantes está cobijada o no bajo la protección de inmunidad parlamentaria, hay que examinar no sólo si ésta es parte integrante de las actividades legislativas le-gítimas, sino también si cumple con los parámetros constitucionales. (15)
El mandamus es un recurso extraordinario que sólo debe expedirse cuando el peticionario carece de otro re-curso adecuado y eficaz en el curso ordinario de los proce-dimientos dispuestos por ley, y su derecho es claro.(16) Es improcedente el vehículo procesal de mandamus cuando existe otro mecanismo procesal de la naturaleza mencio-nada para atender el remedio solicitado. Tampoco procede cuando pretende la atención y consideración por este Tribunal de un planteamiento sobre la inconstitucionalidad de alguna disposición del Reglamento de la Cámara de Re-presentantes de Puerto Rico, o de alguna de sus actuacio-nes, por tener disponible el mecanismo de la sentencia de-claratoria ante el Tribunal de Primera Instancia.(17) Es improcedente un reclamo como el presente cuando el ale-gado derecho de la parte peticionaria y su razón de pedir no son claros. Esa es la situación del caso ante nos. En este caso, la petición no se sostiene sobre el reclamo de unos derechos que sean exigibles, como cuestión de derecho. Veamos.
El Gobernador de Puerto Rico no ha establecido, como peticionario, en qué forma se ha vulnerado el “balance y equilibrio” que debe existir entre la Rama Ejecutiva y la *910Legislativa durante el referido proceso legislativo, cele-brado ante la Cámara de Representantes. No ha estable-cido, además, cómo lo actuado en la Cámara de Represen-tantes violó el principio constitucional de la separación de poderes. No ha demostrado cómo el proceso de votación original y, posteriormente, el de votación en reconsidera-ción, ha intervenido con su prerrogativa y rol constitucio-nal de nominar al Secretario de Estado. No ha ilustrado a este Tribunal sobre la violación de sus prerrogativas. Lo actuado por el referido cuerpo legislativo no limitó su fa-cultad de nominación del Secretario de Estado; tampoco concentró el “poder de nombramiento con el consejo y con-sentimiento” en la Rama Legislativa. Tal actuación no dis-minuyó su independencia, como Poder Ejecutivo, para rea-lizar tal nominación. El Primer Ejecutivo pretende, como litigante, reclamar la violación de las prerrogativas de dos legisladores de mayoría que expresaron que efectivamente votaron, y así fue contabilizado y anunciado, de una forma distinta a su intención, cuando esos dos legisladores no utilizaron oportunamente los mecanismos parlamentarios que tenían disponibles para pedir un remedio al Presi-dente o al Cuerpo mismo. Pretende el Primer Ejecutivo, mediante un recurso extraordinario de mandamus, pedir un remedio a este Tribunal, apoyándose en una alegada vindicación de esas prerrogativas legislativas, de esos dos legisladores de mayoría que no figuran como partes peti-cionarias ante este Tribunal. No existe ningún deber ministerial que pueda reclamar el Gobernador de Puerto Rico al Secretario de la Cámara de Representantes, dentro del marco de las circunstancias de este caso y lo alegado por la parte peticionaria ante nos.
La Sra. Marisara Pont Márchese, nominada por el Go-bernador de Puerto Rico como Secretaria de Estado, pre-tende que este Tribunal determine que, por medio de la votación original que produjo un resultado mayoritario a favor del consentimiento a su nominación, ella adquirió un *911interés o derecho propietario en dicho cargo. Sostiene que por tal motivo era improcedente una segunda votación de la Cámara de Representantes, en reconsideración, por lo que el resultado de ésta, de no conceder el consentimiento a su nominación, es inválido. Por ser incorrecta, como cues-tión de derecho, tal contención no justifica reclamo alguno que le permita sostener el tener y disfrutar de algún dere-cho frente al Secretario de la Cámara de Representantes.(18) No expuso una reclamación que, por su razón de pedir, la hiciera acreedora a la concesión de un remedio. Como litigante, tampoco puede reclamar las pre-rrogativas legislativas de los referidos dos legisladores. Es improcedente el remedio solicitado por la señora Pont Már-chese en cuanto a que este Tribunal le ordene al Secretario de la Cámara de Representantes, como un deber ministerial impuesto por ley, que certifique que dicho Cuerpo ha consentido a su nominación como Secretaria de Estado por-que ella adquirió un interés o derecho propietario en dicho cargo como resultado de la votación original, o porque, en representación de los referidos dos legisladores de mayo-ría, ella pueda reclamar sus derechos y prerrogativas, y alegadamente vindicar la voluntad mayoritaria de la Cá-mara de Representantes.
El Hon. Héctor Ferrer Ríos, portavoz de la minoría del P.P.D. en la Cámara de Representantes, pretende ante este Tribunal reclamar las prerrogativas de dos legisladores de la mayoría del P.N.P., cuando éstos no reclamaron oportu-namente remedio alguno al Presidente y al referido Cuerpo, mediante los mecanismos del procedimiento par-lamentario, ni ante este Tribunal. Pretende, además, que este Tribunal revise la interpretación que el Presidente le brindó al Reglamento de la Cámara de Representantes, al *912atender su planteamiento, y que él no apeló ante ese Cuerpo.
La expedición del auto de mandamus sólo procede cuando “el derecho a exigir la inmediata ejecución de un acto sea evidente y aparezca que no podrá dar ninguna ex-cusa para no ejecutarlo”. El Tribunal podrá ordenar peren-toriamente la concesión del remedio. La petición deber ser juramentada.(19) No surge de los alegatos de la parte peti-cionaria cuál es su derecho para exigir la inmediata ejecu-ción del acto pretendido, consistente en que el Secretario de la Cámara de Representantes certifique el consenti-miento de ese Cuerpo a la nominación de la Sra. Marisara Pont Márchese como Secretaria de Estado propuesta por el Gobernador de Puerto Rico. Tampoco surge que los aquí peticionarios le hubieran exigido el cumplimiento de tal acto a ese funcionario, antes de recurrir ante este Tribunal, ni indica cuál fue la respuesta de aquél, para entonces ilus-trar al Tribunal sobre la injustificación del motivo para denegar su solicitud.
No debemos nunca considerar la expedición del auto de mandamus cuando al hacerlo se produzca, como resultado neto, una intromisión de la Rama Judicial en los procedi-mientos de otra rama de gobierno. El presente caso es claro en que involucra procedimientos internos inherentes al ejercicio de las prerrogativas constitucionales de la Rama Legislativa, por lo que una intervención de este Tribunal laceraría la forma republicana de nuestro Gobierno. De in-tervenir este Tribunal en este asunto, afectaría los dere-chos constitucionales de los Representantes a la Cámara; entre otros, la forma como ejercen su derecho al voto.
La alegación de la parte peticionaria en cuanto a que prevalece el principio de mayoría simple sobre el de mayo-ría absoluta en la consideración de la nominación al cargo de Secretario de Estado por la Cámara de Representantes, *913resulta inmeritoria ante el hecho de que ese Cuerpo negó, en forma válida, su consentimiento a tal nominación, en reconsideración. Discrepamos muy respetuosamente de la posición del Juez Asociado Señor Fuster Berlingeri sobre este asunto. Los legisladores de mayoría que expresaron que no fue su intención votar en reconsideración en contra del consentimiento a la nominación no utilizaron los meca-nismos que tenían disponibles en el Reglamento de la Cá-mara de Representantes y en el Manual de Procedimiento Parlamentario, para requerir oportunamente un cambio de su voto antes de que fuera contabilizado y anunciado. El planteamiento hecho por el portavoz de la minoría del P.P.D. sobre tal asunto, y resuelto por el Presidente, no fue apelado por aquél al Cuerpo. No fueron afectados en forma alguna las prerrogativas constitucionalmente protegidas de esos legisladores. Tampoco fue afectada ninguna prerro-gativa protegida por la Constitución de Puerto Rico del Go-bernador de Puerto Rico. No presenta para nosotros duda alguna que este caso involucra procedimientos internos in-herentes al ejercicio de las prerrogativas constitucionales de la Cámara de Representantes. La intervención de este Tribunal en este asunto equivaldría a una supervisión so-bre la forma como los legisladores ejercen su derecho al voto.
rH HH M

Cuestión política; no justiciabilidad de las causas

Consideramos que el asunto que plantea este caso no debe ser objeto de determinación judicial, por ser una cues-tión política. La autoridad para analizar los aspectos rela-cionados a la justiciabilidad de las causas “nace del elemental principio de que los tribunales existen únicamente para resolver controversias genuinas surgidas entre partes opuestas que tienen interés real en obtener un remedio *914que haya de afectar sus relaciones jurídicas”.(20) Los tribu-nales nos imponemos las limitaciones que emanan de esa doctrina para, entre otras cosas, observar y garantizar el justo balance que se requiere de las distintas ramas de gobierno en la administración de la cosa pública. El análi-sis de este principio es, por lo tanto, imperativo y necesario dentro de nuestro sistema de separación de poderes. Las limitaciones que surgen de éste imponen un mínimo de condiciones para el ejercicio discreto y tolerable de un po-der que, de otro modo, constituiría una clara amenaza para la calidad democrática de nuestro sistema. (21)
La aplicación de las diversas doctrinas que dan vida al principio de justiciabilidad determina la jurisdicción de los tribunales, particularmente con relación a las controver-sias que se le presentan, al amparo de los derechos que garantiza nuestra Constitución y la democracia que instrumenta. Se trata, pues, de una cuestión de umbral que debemos analizar ante las controversias que nos ocupan. (22)
La doctrina de cuestión política, según desarrollada en la jurisdicción federal, surge de consideraciones sobre el principio constitucional de separación de poderes.(23) Si en un caso se presenta una cuestión política, el caso no será justiciable y el tribunal debe abstenerse de adjudicarlo. La doctrina de cuestión política plantea, en esencia, que hay asuntos que no son susceptibles de determinación judicial, porque su resolución corresponde a las otras ramas del Go-bierno, la Legislativa o Ejecutiva, o en última instancia, al electorado.(24)
Una cuestión política no es susceptible de determina-ción judicial, porque su resolución corresponde propia-*915mente al proceso político de gobierno, que se produce en las otras dos ramas, y no al Poder Judicial.(25)
Los criterios judiciales para determinar qué constituye una cuestión política son:
(A) La Constitución delega expresamente el asunto en controversia a otra rama del Gobierno.
(B) No existen criterios o normas judiciales apropiadas para resolver la controversia.
(C) Resulta imposible decidir sin hacer una determi-nación inicial de política pública que no le corresponde a los tribunales.
(D) Resulta imposible tomar una decisión sin expresar una falta de respeto hacia otra rama de gobierno.
(E) Hay una necesidad poco usual de adherirse sin cuestionar a una decisión política tomada previamente.
(F) Hay el potencial de confusión proveniente de pro-nunciamientos múltiples de varios departamentos del Go-bierno sobre un punto.(26)
Sobre este tema expresan Rotunda y Nowak lo si-guiente:
The political question doctrine-which holds that certain matters are really political in nature and best resolved by the body politic rather than by courts exercising judicial review is a misnomer. It should more properly be called the doctrine of nonjusticiability, that is, a holding that the subject matter is inappropriate for judicial consideration ....
An important consequence of the political question doctrine is that a holding of its applicability to a theory of a cause of action renders the government conduct immune from judicial review. Unlike other restrictions on judicial review —doctrines such as case or controversy requirements, standing, ripeness and prematurity, abstractness, mootness, and abstention— all of which may be cured by different factual circumstances, a *916holding of nonjusticiability is absolute in its foreclosure of judicial scrutiny. (Escolios omitidos y énfasis suplido.(27)
Hemos expresado, aludiendo al Prof. Raúl Serrano Ge-yls, que existen tres vertientes de la doctrina de cuestión política, a saber:
[(1)] la que requiere que los tribunales no asuman jurisdicción sobre un asunto, porque éste ha sido asignado textualmente por la Constitución a otra rama del Gobierno; [(2)] aquella según la cual los tribunales deben abstenerse de intervenir, bien porque no existen criterios de decisión susceptibles de des-cubrirse y administrarse por los tribunales, o bien por la pre-sencia de otros factores análogos, y [(3)] la que aconseja la abstención judicial por consideraciones derivadas de la prudencia. (Enfasis suplido.) (28)

Si la Constitución confiere una facultad expresa a una rama de gobierno y ésta es de naturaleza política, no estará sujeta a revisión judicial, salvo que se ejecute incorrecta-mente, afectando derechos constitucionales de igual jerarquía.

(29)


Lo realmente importante en los casos que encierran la doctrina de cuestión política, es el análisis sobre si una cláusula constitucional provee derechos que puedan ser compelidos mediante una acción judicial.(30)
La doctrina de cuestión política debe ser aplicada en términos funcionales, de acuerdo con los hechos específicos de cada caso en particular. La doctrina no aplica cuando *917existen derechos constitucionales individuales importantes que serían afectados si el Poder Judicial no actúa.(31)
Como regla general, la doctrina de cuestión política im-pide la revisión judicial de asuntos cuya resolución corres-ponde a las otras ramas políticas del Gobierno o al electorado,(32) En Silva v. Hernández Agosto, supra, reite-ramos nuestros pronunciamientos anteriores y expresamos que “ante reclamos de cuestión política hemos reafirmado el poder de los tribunales de ser los intérpretes finales de los contornos de la Constitución, y para determinar si los actos de una rama de gobierno exceden su autoridad constitucional”. (33)
La controversia ante nos presenta una cuestión política que no es justiciable. La actuación de la Cámara de Repre-sentantes de Puerto Rico está dentro de los poderes dele-gados por la Asamblea Constituyente a esa rama de gobierno. No encontramos en tal actuación un ejercicio in-correcto de su autoridad constitucional. Dicho cuerpo legis-lativo se limitó a ejercer su facultad de considerar la nomi-nación al cargo de Secretario de Estado hecha por el Gobernador de Puerto Rico. En una primera votación pre-valeció el criterio mayoritario de conceder el consenti-miento a la referida nominación. En la segunda votación, en reconsideración, prevaleció el criterio mayoritario contrario. Este último criterio fue certificado por el Secre-tario de la Cámara de Representantes al Gobernador de Puerto Rico, como deber ministerial impuesto por el Regla-mento de la Cámara de Representantes de Puerto Rico.
*918> HH

Legitimación activa

Tenemos la obligación ineludible de cercioramos de que las partes que promueven la controversia ante nos están particular e individualmente capacitadas para hacerlo, y de que su interés es de tal naturaleza que, con toda proba-bilidad, habrá de proseguir su causa de acción vigorosa-mente y habrá de traer a la atención del tribunal las cues-tiones en controversia. (34)
La doctrina de legitimación activa exige que el promo-vente de la acción demuestre que cumple con determinados requisitos indispensables, a saber: (1) que ha sufrido un daño claro y palpable; (2) que el daño es real, inmediato y preciso, y no uno abstracto e hipotético; (3) que la causa de acción debe surgir bajo el palio de la Constitución o de una ley, y (4) que exista una conexión entre el daño sufrido y la causa de acción ejercitada.(35)
¿Tiene el Hon. Aníbal Acevedo Vilá, Gobernador de Puerto Rico, legitimación activa para presentar el recurso de mandamus ante nos? Contestamos dicha interrogativa en la negativa. El Gobernador no ha establecido ni demos-trado los requisitos indispensables, que establece la doc-trina, para acreditar su legitimidad como actor promo-vente del recurso de mandamus presentado. No ha ilustrado a este Tribunal sobre cuál de sus prerrogativas constitucionales como Primer Ejecutivo ha sido violentada por la actuación de la Cámara de Representantes. No ha demostrado cuál es el “daño claro y palpable” a cualquiera de esas prerrogativas, que sea “real, inmediato y preciso”.
¿Tiene la Sra. Marisara Pont Márchese legitimación ac-tiva para presentar el recurso de mandamus ante nos? *919Contestamos dicha interrogante en la negativa. La señora Pont Márchese no adquirió un valor, interés o derecho pro-pietario constitucionalmente protegido a través del proceso de su nominación, y el de consejo y consentimiento en el Senado y en la Cámara de Representantes. Por lo que no ha sufrido un “daño claro y palpable que sea real, inme-diato y preciso”. Veamos.
Apoyándose en lo resuelto por el Tribunal Supremo de Estados Unidos en United States v. Smith, 286 U.S. 6 (1932), y en una alegada similitud fáctica entre dicho caso y el que nos ocupa, la Sra. Marisara Pont Márchese arguye que una vez la Cámara de Representantes prestó su con-sentimiento —en votación original— a su nominación como Secretaria de Estado, ésta adquirió un interés o derecho propietario en el cargo al que fue nominada. Alega que la segunda votación de ese Cuerpo, en reconsideración, re-sultó improcedente y carente de validez jurídica. Sostiene que, en su lugar, procedía que el recurrido, Secretario de la Cámara de Representantes, certificara inmediatamente al Gobernador de Puerto Rico el resultado de la votación original emitida por el Cuerpo de 24 — 16, a favor del consen-timiento a la nominación.
Contrario a lo aducido como precedente por la parte pe-ticionaria, el cuadro fáctico de United States v. Smith, supra, resulta, en varios extremos medulares, disímil a los hechos ante nos. Veamos.
En United States v. Smith, supra, el Tribunal Supremo de Estados Unidos acogió un auto de certificación proce-dente de la Corte de Apelaciones del Distrito de Columbia, concerniente a un recurso de quo warranto interpuesto por el Senado federal en el que cuestionó si el Sr. George Otis Smith ocupaba legalmente la posición de miembro y presi-dente de la "Federal Power Commission”. En primera ins-tancia, la Corte Suprema del Distrito de Columbia emitió una sentencia, denegando el referido recurso de quo warranto; subsiguientemente, el Senado apeló a la Corte *920de Apelaciones del Distrito de Columbia, la cual certificó el asunto ante el Tribunal Supremo de Estados Unidos. Los hechos que dieron margen al citado caso son los siguientes: El 3 de diciembre de 1930, el Presidente de Estados Uni-dos, Herbert Hoover, envió al Senado, para su consejo y consentimiento, la nominación del Sr. George Otis Smith como miembro de la “Federal Power Commission”. El 20 de diciembre de ese año, en sesión ejecutiva, el Senado conce-dió el consentimiento a tal nominación mediante votación mayoritaria de 38 a 22. Ese mismo día el Senado ordenó que la resolución emitida sobre esos extremos fuera notifi-cada al Presidente. La Resolución fue emitida tarde en la noche del mismo día y, a renglón seguido, el Senado le-vantó la sesión.
El 22 de diciembre de 1930, el Secretario del Senado notificó al Presidente de Estados Unidos la referida reso-lución que concedía el consentimiento del Cuerpo a la nominación. Con idéntica fecha, el Presidente emitió el nombramiento; suscribió y, por conducto del Departamento de Estado, entregó al señor Smith una comisión nombrán-dole como miembro de la “Federal Power Commission” y designándole como su presidente. Ese mismo día, el señor Smith juró al cargo y comenzó a descargar sus deberes como comisionado.
El 5 de enero de 1931, día en que continuó la celebración de la sesión ejecutiva del Cuerpo, un senador que había votado inicialmente a favor de la nominación del señor Smith presentó una moción para reconsiderar la votación original. También se presentó otra moción para que el Pre-sidente de Estados Unidos devolviera al Secretario del Cuerpo la Resolución que le había sido notificada sobre el consentimiento concedido a la nominación del señor Smith. Ambas mociones fueron acogidas por el Cuerpo y el Presi-dente de Estados Unidos fue notificado de ello. El 10 de enero de ese mismo año, mediante comunicación escrita, el Presidente informó al Senado que rehusaba acceder a lo *921pretendido ya que, tras recibir notificación formal del con-sentimiento del Cuerpo a la nominación, ya había exten-dido el nombramiento al señor Smith y le había asignado sus funciones.
El 4 de febrero de 1931 la nominación del señor Smith fue traída nuevamente ante la consideración del Senado, en reconsideración. En esta ocasión, una mayoría de los senadores votó en contra de conceder el consentimiento. El Presidente de Estados Unidos fue notificado de la acción tomada por el Senado y, posteriormente, el referido Cuerpo presentó el recurso de quo warranto para cuestionar el de-recho del señor Smith a permanecer en el cargo.
El Tribunal Supremo de Estados Unidos se enfrentó a la interrogante de si el Senado federal, de acuerdo con sus propias reglas, ostentaba el poder para reconsiderar su voto original de consentir a la nominación del señor Smith, aun cuando la resolución mediante la cual se otorgó el con-sentimiento ya había sido notificada al Presidente, él, ac-tuando sobre ésta, había extendido el nombramiento y el señor Smith había prestado juramento al cargo y comen-zado a ejercer sus funciones.
El Tribunal Supremo de Estados Unidos confirmó la sentencia de la Corte Suprema del Distrito de Columbia, denegando el auto de quo warranto. Al así resolver, deter-minó que el Senado había violado su propio reglamento, por lo que estaba impedido de retirar en reconsideración, el consentimiento otorgado a la nominación del señor Smith. La disposición reglamentaria allí en controversia era la Regla XXXVIII, la cual disponía, en su tercer y cuarto acá-pites, lo siguiente:
3. When a nomination is confirmed or rejected, any Senator voting in the majority may move for a reconsideration on the same day on which the vote was taken, or on either of the next two days of actual executive session of the Senate; hut if a notification of the confirmation or rejection of a nomination shall have been sent to the President before the expiration of the time within which a motion to reconsider may be made, the motion *922to reconsider shall he accompanied by a motion to request the President to return such notification to the Senate. Any motion to reconsider the vote on a nomination may be laid on the table without prejudice to the nomination, and shall be a final disposition of such motion.
4. Nomination confirmed or rejected by the Senate shall not be returned by the Secretary to the President until the expiration of the time limited for making a motion to reconsider the same, or while a motion to reconsider is pending unless otherwise ordered by the Senate. (Enfasis suplido.)
Examinada la disposición reglamentaria antes citada, el Tribunal Supremo de Estados Unidos expresó que la cues-tión primordial por resolver no residía en la constituciona-lidad de la referida disposición en sí, sino en la interpreta-ción que a ella le había dado el Senado de Estados Unidos, en aquella situación particular. A pesar de que el Tribunal Supremo de Estados Unidos reconoció que al ejercer su poder de revisión judicial debía otorgarle gran peso y defe-rencia a las interpretaciones que el referido cuerpo legisla-tivo realizara de sus propias reglas, siempre y cuando las aplicara dentro de los parámetros constitucionales, sostuvo que el historial y los precedentes del Cuerpo no demostra-ban que el Senado tuviera la facultad constitucional para reconsiderar un voto de consentimiento a una nominación después de que el nominado hubiera tomado posesión de su cargo y comenzado a ejercer sus deberes.(36)
De lo antes expuesto se desprende, con meridiana clari-dad, que el Tribunal Supremo de Estados Unidos invalidó la acción del Senado de no conceder su consentimiento, en reconsideración, a una nominación previamente aprobada.(37) Sostuvo su decisión en que el Senado no podía *923reconsiderar el voto que concedió el consentimiento al se-ñor Smith y rechazarlo, en reconsideración, luego de que una notificación formal del Cuerpo mediante la cual con-ceda el consentimiento había sido remitida al Presidente y éste había procedido a extender el nombramiento, de acuerdo con ella. Como cuestión de hecho, al momento de la reconsideración, el Presidente ya había extendido el nom-bramiento, suscrito la comisión que designó al señor Smith y éste último había prestado juramento al cargo y comen-zado a ejercer sus prerrogativas como comisionado. Eviden-temente, éstas no son las circunstancias del caso ante nuestra consideración.
Por último, es de rigor puntualizar que el Tribunal Supremo de Estados Unidos fundamentó su decisión, entre otras cosas, en la interpretación incongruente que el Se-nado le impartió a sus propias reglas y en la formalidad que debe observarse en las relaciones entre las diferentes ramas del gobierno, que tienen deberes concurrentes, de manera que cada rama pueda descansar en la notificación formal y definitiva que reciba de una acción tomada por otra rama. En ningún momento el máximo Foro judicial federal hizo expresión alguna en su decisión, en cuanto a que el Senado estuviera impedido de reconsiderar el con-sentimiento otorgado a la nominación del señor Smith, dentro del término establecido por el Reglamento del Cuerpo, porque éste hubiera adquirido un valor propietario, en el cargo para el que fue nominado, después de celebrada la primera votación y antes de vencer el referido término reglamentario para así hacerlo. No obstante, el Tribunal Supremo de Estados Unidos partió de la premisa inarticu-lada que cuando se dan las circunstancias específicas acae-cidas en el caso del señor Smith, el funcionario adquiere un interés o derecho propietario en el cargo.

*924
Legitimación activa de legisladores

Sobre el tema de la legitimación activa de legisladores expresamos en Noriega v. Hernández Colón, 135 D.P.R. 406, 427-431 (1994), lo siguiente:
Con respecto al caso particular de los legisladores, existen diversas instancias bajo las cuales este Tribunal, en el pasado, le ha reconocido legitimación activa a un legislador para in-coar su acción. Se observa que le hemos permitido defender un interés individual tradicional vinculado con el proceso legisla-tivo e invocado frente a funcionarios de dicho Cuerpo tanto en su calidad individual de legislador como en representación de un grupo de dicho Cuerpo. A modo de ejemplo, en Santa Aponte v. Srio. del Senado, ante, este Foro le confirió legitima-ción activa a un Senador de Distrito para impugnar el intento de dicho cuerpo de excluirle de su escaño mientras se determi-naba si éste había sido electo válidamente. En Silva v. Hernán-dez Agosto, ante, también se permitió que unos Senadores, en representación de una minoría política de dicho cuerpo, cues-tionaran una regla senatorial que alegadamente coartaba sus derechos constitucionales a participar en las etapas esenciales y significativas de los procesos investigativos o deliberativos en las comisiones de ese cuerpo.
De igual manera, tradicionalmente se ha reconocido que un legislador tiene legitimación activa, como representante oficial-mente autorizado por dicho cuerpo, para impugnar una actua-ción ilegal del ejecutivo. En este contexto, también hemos reco-nocido que un legislador tiene legitimación activa para vindicar un interés personal en el ejercicio pleno de sus funcio-nes legislativas afectadas por actuaciones u omisiones del po-der ejecutivo. Tribe, op. cit., pág. 150. Ejemplo de lo antes ex-puesto lo es el caso de Hernández Agosto v. Romero Barceló, ante. Allí el Presidente del Senado, autorizado por una resolu-ción de dicho Cuerpo, radicó un mandamus para ordenar al Gobernador a enviar al Senado, para su consejo y consenti-miento, las nominaciones de aquellos funcionarios del Gabi-nete gubernamental que éste había decidido retener para su segundo término en la Gobernación. Este Tribunal le reconoció legitimación activa, tanto en su capacidad de Presidente del Senado para comparecer a nombre del Cuerpo, así como en su carácter individual de legislador, por entender que como miem-bro del Senado, tenía “un legítimo interés en participar en el ejercicio de la función constitucional de ese cuerpo de consejo y consentimiento. La omisión del alegado deber del Gobernador de enviar la nominación al Senado ciertamente le impediría *925intervenir en el proceso de confirmación y menoscabaría sus funciones constitucionales como senador”. Id., pág. 415. Con-forme a ello, se concluyó que “los legisladores en su condición de miembros de la Asamblea Legislativa tienen capacidad ju-rídica para vindicar sus prerrogativas y funciones constitucio-nales tales como, en este caso, la participación de los miembros del Senado en el proceso de confirmación alegadamente menos-cabada por el Gobernador”. Id., pág. 416.(22)
Los requisitos exigidos a un legislador, conforme a la doc-trina de legitimación activa, fueron recientemente avalados por este Tribunal en dos casos. En el primero de éstos, Hernández Torres v. Gobernador, ante, dos Representantes de la Cámara, por sí y en representación de la entonces minoría del Partido Nuevo Progresista (en adelante P.N.P.) de dicho cuerpo legislativo, impugnaron la constitucionalidad de la Re-solución Conjunta de Presupuesto de Mejoras Capitales y Gas-tos de Funcionamiento del Estado Libre Asociado (en adelante E.L.A.) en defensa del interés público. Una mayoría de este Tribunal determinó que los legisladores promoventes no tenían legitimación activa para impugnar una ley en representación de sus votantes o del interés público en vista de que el agravio alegado era uno de índole general y no uno para vindicar un interés personal vinculado con el ejercicio de sus prerrogativas y funciones legislativas. Se indicó que los legisladores, a base de un perjuicio general, pretendían que los tribunales revoca-ran una decisión aprobada por mayoría en un proceso demo-crático en el que no hubo menoscabo alguno de sus prerrogati-vas legislativas, por lo que éstos no podían trasladar al foro judicial el debate legislativo en el que no pudieron persuadir a sus colegas de los méritos de su postura. Id., págs. 841-842.
En dicho caso, los demandantes alegaron, como parte de sus prerrogativas legislativas afectadas por la ley impugnada, “el derecho y el deber de fiscalizar la obra pública y el funciona-miento del Gobierno ...” Hernández Torres v. Gobernador, ante, pág. 843. La Opinión mayoritaria de este Tribunal re-chazó tal contención. A esos efectos, se concluyó que tales pre-rrogativas no fueron lesionadas dado que los demandantes ejercieron su función fiscalizadora a cabalidad en dicho cuerpo; éstos tuvieron los instrumentos necesarios e igualdad de oportunidades en todas las etapas significativas del proceso legislativo, defendieron sus posturas y participaron a plenitud en el mismo. Id., pág. 846.
En el subsiguiente caso de Hernández Torres v. Hernández Colón et al., ante, la demandante Hernández Torres, en su condición de Representante a la Cámara, impugnó la consti-tucionalidad de la Ley del Departamento de Asuntos de la Co-*926munidad Puertorriqueña (en adelante D.A.C.P.). Alegó que la asignación de fondos al D.A.C.P., por estar sito fuera de los límites territoriales de la isla, “ ‘le estfaba] causando un daño inmediato e irreparable al pueblo de Puerto Rico’ ” y que sus prerrogativas legislativas se estaban viendo afectadas por te-ner que “ ‘legislar para la consideración y asignación de recur-sos a un departamento gubernamental creado mediante la aprobación de una ley inconstitucional’ ”. Id., pág. 597.
Nuevamente, una mayoría de este Tribunal le denegó legiti-mación activa a la legisladora demandante,(23)
Se reiteró la normativa sentada en el caso previo a los efectos de que un legislador no podrá acreditar su legitimación activa con sólo alegar que sus prerrogativas legislativas se veían afec-tadas por no permitírsele fiscalizar adecuadamente la obra le-gislativa y se indicó que esta función fiscalizadora sólo envol-vía “los mecanismos razonables y necesarios que [hicieran] viabl[e] su participación plena en todas las etapas críticas del proceso legislativo”. Hernández Torres v. Hernández Colón et al., ante, pág. 602. Conforme a ello, se concluyó que no se le estaba causando un daño claro e inmediato a las prerrogativas legislativas de la demandante; que ésta no estaba privada de ejercer su voto en contra de aquella legislación que a su juicio fuera perjudicial para el País ni de convencer a los demás le-gisladores de los defectos de tal legislación. Por lo que la de-mandante no podía trasladar al foro judicial su intento fallido en el proceso legislativo válido en aras de ser allí victoriosa debido a que ello tendría el efecto de trastocar la separación de poderes de nuestra Isla. Id., pág. 604. Dichas decisiones cons-tituyen la norma imperante en esta jurisdicción.
En Noriega Rodríguez v. Jarabo, supra, en 1994 este Tribunal reconoció legitimación activa a dos legisladores *927de minoría para impugnar la entonces vigente Regla XXXIII(5-6) del Reglamento de la Cámara de Represen-tantes, 1982, págs. 72-73, que requería el consentimiento mayoritario del Cuerpo para que un legislador pudiera abstenerse de votar en un asunto,(38) por alegadamente vio-larse sus prerrogativas y funciones legislativas protegidas por la Constitución de Puerto Rico. Allí concluimos que la Constitución de Puerto Rico no crea derechos de rango constitucional a favor de la abstención de los legisladores en la votación de los proyectos de ley. Concluimos, además, que la abstención en las votaciones legislativas es una ma-teria regulada por las normas de derecho parlamentario y por las reglas internas de cada cuerpo legislativo. Expre-samos que la sabiduría, la eficiencia o la justicia de las reglas parlamentarias de las cámaras legislativas de Puerto Rico no son materia para juzgarse por los tribuna-les si no se han violado prerrogativas y funciones de los legisladores, protegidas por la Constitución de Puerto Rico, ni existe infracción constitucional alguna.
Este Tribunal se ha expresado ampliamente, a través de los años, sobre el tema de la legitimación activa de los legisladores. En Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992) (Hernández Torres I) y en Hernández Torres v. Hernández Colón et al., 131 D.P.R. 593 (1992) (Her-nández Torres II), este Tribunal, en 1992, adoptó una doc-trina de legitimación activa aplicada a los legisladores que resultó diferente al criterio que había aplicado en época *928reciente y anterior a ese año. En el caso Hernández Torres I este Tribunal no reconoció legitimación activa a legisla-dores de minoría en la Cámara de Representantes para impugnar ante el Tribunal de Primera Instancia, mediante un procedimiento de sentencia declaratoria e interdicto permanente, la presunción de validez de la Resolución Conjunta de Presupuesto de Mejoras Capitales y Gastos de Funcionamiento del Estado Libre Asociado de Puerto Rico para el año fiscal 1991-1992, Resolución Núm. 163 de 10 de agosto de 1991, aprobado por la mayoría parlamentaria de ese Cuerpo. Los legisladores de minoría plantearon ante el Tribunal de Primera Instancia que tal actuación de la mayoría parlamentaria era inconstitucional por crear un presupuesto deficitario al momento de su aprobación. En Hernández Torres II este Tribunal no reconoció legitima-ción activa a legisladores de minoría para impugnar la pre-sunción de validez de la Ley Núm. 58 de 16 de agosto de 1989, mediante la cual se creó el Departamento de Asuntos de la Comunidad Puertorriqueña,(39) para prestar servicios a los puertorriqueños domiciliados en el estado de Nueva York. Dicha agencia, a la cual se le asignaban fondos pú-blicos, estaba destinada a
... ayudar a la comunidad puertorriqueña que vive y se des-empeña en los Estados Unidos, incluyendo a los trabajadores agrícolas inmigrantes, en su lucha por alcanzar la calidad de vida material y espiritual que le dignifique y enorgullezca ... así como el fortalecer los mecanismos que le habrán de permi-tir procurarse ella misma los medios para una convivencia digna en aquel medio social. 1989 Leyes de Puerto Rico 273-274.
Los casos Hernández Torres I y Hernández Torres II die-ron margen a la formulación de una doctrina de legitima-ción activa que no existía. En 1994 este Tribunal emitió las decisiones Noriega v. Hernández Colón, supra, y Noriega *929Rodríguez v. Jarabo, supra. Escasamente dos años des-pués, este Tribunal puso a prueba, en esos casos, la norma establecida en Hernández Torres I y Hernández Torres II. En Noriega v. Hernández Colón, supra, el pleito surgió como consecuencia de la negativa del entonces Gobernador de Puerto Rico de permitir, por ser su prerrogativa, el des-embolso de los fondos del “barril de tocino”, según dis-puesto en Resoluciones Conjuntas aprobadas a esos efectos. Los legisladores de mayoría de la Cámara de Re-presentantes de Puerto Rico, del mismo partido político del entonces Gobernador, presentaron un recurso de mandamus contra el Gobernador y contra la Administración de Servicios Municipales, agencia del ejecutivo encargada de los fondos del “barril de tocino”. Por otro lado, el Represen-tante a la Cámara, Hon. David Noriega Rodríguez, miem-bro de uno de los partidos de minoría, aunque había votado a favor de una de las resoluciones aprobadas en ambas Cámaras, en acción separada impugnó la validez constitu-cional de ambas. Este Tribunal resolvió, de acuerdo con Hernández Torres I y Hernández Torres II, que el legislador de minoría, Hon. David Noriega, carecía de legitimación activa porque no demostró haber sufrido un daño claro y palpable a sus prerrogativas y funciones legislativas. Re-solvió que los legisladores de mayoría, representantes a la Cámara por distrito, tenían legitimación activa porque eran beneficiarios o receptores de esos fondos, de acuerdo con la ley, y mediante su desembolso adelantaban la obra de sus distritos. Este Tribunal concluyó que la actuación del entonces Gobernador había causado a los referidos le-gisladores grave daño a sus prerrogativas legislativas al no permitirles adjudicar los fondos que por ley les correspon-día distribuir.
¿Tiene el Hon. Héctor Ferrer Ríos, portavoz de la mino-ría parlamentaria por el P.P.D., legitimación activa para presentar el recurso de mandamus ante nos? Contestamos dicha interrogante en la negativa. El portavoz de la mino-*930ría del P.P.D. no ha establecido ni acreditado en ninguno de los alegatos presentados ante nos, ni ha demostrado en forma alguna, que la actuación de la Cámara de Represen-tantes le haya limitado, infringido o violentado sus prerro-gativas y funciones legislativas constitucionalmente protegidas. Lo que sí ha quedado ampliamente demostrado es que este legislador no utilizó los mecanismos que tenía disponibles en el Reglamento de la Cámara de Represen-tantes y en el Manual de Procedimiento Parlamentario para traer su planteamiento a la consideración del Cuerpo. Ese era el foro constitucionalmente autorizado para resol-verlo mediante apelación. (40)

Legitimación activa de un litigante para reclamar derechos de terceros

Un litigante no puede, como regla general, impugnar la constitucionalidad de una ley, reglamento o actuación gu-bernamental aduciendo que ésta infringe los derechos constitucionales de terceras personas. Se ha reconocido, como excepción, a un litigante su facultad de reclamar los derechos constitucionales de terceros cuando concurren de-terminadas circunstancias. (41)
Al determinar sobre la legitimación activa de un liti-gante para cuestionar la constitucionalidad de una ley, de un reglamento o de una actuación administrativa, al am-paro de los derechos de terceras personas, un tribunal de-*931berá quedar satisfecho plenamente de que dicho litigante cumple con los cuatro elementos o factores siguientes: (a) el interés del litigante; (b) la naturaleza del derecho invo-cado; (c) la relación existente entre el litigante y las terceras personas, y (d) la factibilidad de que los terceros puedan hacer valer tales derechos en una acción independiente.(42)
¿Tiene el Hon. Aníbal Acevedo Vilá, Gobernador de Puerto Rico, la Sra. Marisara Pont Márchese y el Hon. Héctor Ferrer Ríos, portavoz de la minoría parlamentaria en la Cámara de Representantes por el P.P.D., legitimación activa, como litigantes, para reclamar los derechos y las prerrogativas legislativas del Hon. Francisco González y el Hon. Bernardo Vázquez, ambos legisladores de mayoría por el P.N.P. en dicho cuerpo legislativo? La contestación es en la negativa. El interés de los peticionarios, como litigan-tes ante este Foro, no es legítimo ni constitucionalmente válido. El interés del Gobernador de Puerto Rico y de la señora Pont Márchese se reduce y reside en prevalecer so-bre la mayoría parlamentaria en ese Cuerpo en una pugna que surge del ejercicio del Primer Ejecutivo de su “poder de nominación” y el ejercicio de ese cuerpo legislativo de su “poder de consejo y consentimiento”. El interés del Hon. Héctor Ferrer Ríos se reduce y reside en prevalecer sobre la decisión de la mayoría parlamentaria de no consentir, en reconsideración, a la nominación de la señora Pont Már-chese como Secretaria de Estado, planteando la violación a los referidos dos legisladores de mayoría de sus alegadas prerrogativas legislativas.
La naturaleza del derecho invocado por los peticionarios reside, fundamentalmente, en las alegadas prerrogativas y funciones legislativas de los referidos dos legisladores de mayoría, que no reclamaron oportunamente ningún reme-dio a la Cámara de Representantes, mediante los mecanis-mos reglamentarios disponibles. No existe relación vincu-lante entre los peticionarios, como litigantes, y los *932referidos dos legisladores de mayoría, para que puedan re-clamar ante este Tribunal sus derechos y prerrogativas. Ellos son los únicos que pueden reclamar oportunamente sus prerrogativas legislativas ante el foro legislativo y aquellas otras protegidas constitucionalmente ante los Tribunales, bajo la doctrina de legitimación activa de legisla-dores adoptada por este Tribunal en Hernández Torres I y Hernández Torres II.
V
El asunto ante nos, como mucha de la litigación reciente en Puerto Rico, tiene su génesis en las pugnas entre las élites que gobiernan y ejercen el poder político en las ra-mas políticas, o entre sectores de una misma élite. El cre-ciente número de casos, sobre estos temas, presentados ante este Tribunal demuestran claramente que la litiga-ción se considera por algunos sectores políticos, y de otra índole, en el país como un método eficaz para adelantar sus causas. Los beneficios que se derivan de estos litigios por quienes no son las partes ni sus abogados, es decir, el pueblo en general, son muy difíciles de estimar.
Estamos conformes con el resultado a que llega el Tribunal, de denegar al auto de mandamus solicitado. Esta-mos, además, conformes con los fundamentos utilizados para sostener tal denegatoria. No obstante, no estamos conformes con el curso de acción y los fundamentos utiliza-dos para atender separadamente el asunto de la validez de los actos de la Cámara de Representantes, por entender que son parte integral del criterio y de los fundamentos que tienen que ser utilizados para sostener la denegatoria al auto de mandamus solicitado. Por ello es que concurri-mos con relación a esa última parte de la opinión del Tribunal.

0 La referida disposición constitucional lee de la forma siguiente:
“Para el ejercicio del Poder Ejecutivo el Gobernador estará asistido de Secreta-rios de Gobierno que nombrará con el consejo y consentimiento del Senado. El nom-bramiento del Secretario de Estado requerirá, además, el consejo y consentimiento de la Cámara de Representantes, y la persona nombrada deberá reunir los requisitos establecidos en la Sección 3 de este Artículo. Los Secretarios de Gobierno constitui-rán colectivamente un consejo consultivo del Gobernador que se denominará Consejo de Secretarios.” (Énfasis suplido.) Art. IV, Sec. 5, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 390.


 En lo pertinente, dicha sección dispone lo siguiente:
“Cualquier proyecto de ley que sea aprobado por una mayoría del número total de los miembros que componen cada cámara se someterá al Gobernador y se conver-tirá en ley si éste lo firma o si no le devuelve con sus objeciones a la cámara de origen dentro de diez días (exceptuando los domingos) contados a partir de la fecha en que lo hubiese recibido.” (Énfasis suplido.) Art. Ill, Sec. 19, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 381.


 En lo aquí pertinente, dicha sección preceptúa lo siguiente:
“Habrá un Contralor que será nombrado por el Gobernador con el consejo y consentimiento de la mayoría del número total de los miembros que componen cada Cámara.” (Énfasis suplido.) Art. Ill, Sec. 22, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 383.


 La Sec. 26.1 de la Regla 26 del Reglamento de la Cámara de Representantes, pág. 78, referente a la clasificación y preferencia de las mociones privilegiadas, dis-pone lo siguiente:
“Cuando se esté discutiendo un asunto, el Presidente no podrá aceptar moción alguna que no sea una de las siguientes:
“(a) para la levantar la Sesión;
“(b) para decretar un receso;
“(c) para que quede el asunto sobre la mesa;
“(d) para proponer la cuestión previa;
*903“(e) para proponer que se releve a una Comisión de la consideración de un asunto, cuando la Comisión a ser relevada no sea la única a la que se haya referido;
“(f) para aplazar el asunto hasta una fecha dada;
“(g) para posponer el asunto indefinidamente;
“(h) para enmendar; o
“(i) para proponer que el asunto pase a una Comisión.
“Esas mociones tendrán preferencia de acuerdo al orden en que están enumeradas. Las primeras cinco se votarán sin debate.”
Por su parte, la Sec. 38.1 de la Regla 38 del referido Reglamento, págs. 95-96, preceptúa lo siguiente:
“Antes de comenzar una votación, el Presidente podrá pedir que se llame al Hemiciclo a los Representantes que se encuentren fuera del mismo, pero en el área del Capitolio.
“Asimismo, el Presidente podrá disponer que se suspenda la votación por un término no mayor de veinticuatro (24) horas y que se obligue a los miembros ausen-tes que se encuentren fuera del área del Capitolio, pero dentro de la Isla, a que asistan a la votación en el día y hora que se disponga a estos efectos.
“El Sargento de Armas será responsable de poner en ejecución las disposiciones de este Reglamento a tales efectos.”


6) De acuerdo con los principios básicos de procedimiento parlamentario que gobiernan la votación por lista, una vez celebrada la votación, pero antes de que se contabilicen efectivamente los votos y el presidente del cuerpo deliberativo anuncie el *904resultado de ésta, un miembro del Cuerpo podrá ponerse de pie, dirigirse al Presi-dente y, luego de ser reconocido por éste, proceder a solicitar el cambio de su voto. Ahora bien, anunciado ya el resultado de la votación, resulta inoportuno, conforme a las normas parlamentarias, el que un legislador emita su voto o solicite cambiar el voto, tal como fue consignado y contabilizado originalmente. Véase P. Mason, Mason’s Manual of Legislative Procedure, ed. 2000, Eagan, West Group, Sec. 535, págs. 380-381. Cabe reiterar que del expediente legislativo no surge que los referidos legislado-res de la mayoría del Partido Nuevo Progresista (P.N.P.) hubieran utilizado oportu-namente el referido mecanismo para solicitarle al Presidente de la Cámara de Representantes cambiar sus respectivos votos.


 La Sec. 40.1 de la Regla 40 del Reglamento de la Cámara de Representantes de Puerto Rico, pág. 98, relativa a la reconsideración de asuntos, establece lo si-guiente:

“A solicitud de cualquier Representante, la Cámara podrá acordar la reconside-ración de un asunto que haya sido resuelto, siempre que la solicitud se haga en la misma Sesión en que el asunto fue tratado o en el siguiente día de Sesión.

“En ningún caso podrá plantearse la reconsideración de un asunto en dos (2) ocasiones o más y de conformidad con lo arriba expuesto.” (Enfasis suplido.)


 La citada disposición reglamentaria preceptúa lo siguiente:
“El Secretario de la Cámara de Representantes del Estado Libre Asociado de Puerto Rico notificará al Gobernador de Puerto Rico las determinaciones de este Cuerpo Legislativo relacionadas con nombramientos, tan pronto éstas sean acordadas. No obstante, la notificación al Gobernador no se efectuará hasta tanto haya expirado el plazo en que puede solicitarse la reconsideración de un asunto, según se dispone en este Reglamento.” Reglamento de la Cámara de Representantes, R. 45.5, pág. 105.


 Véanse: Arts. 649 y 650 del Código de Enjuiciamiento Civil de 1933 (32 L.P.R.A. sees. 3421 y 3422); Noriega v. Hernández Colón, 135 D.P.R. 406 (1994).


 Álvarez de Choudens v. Tribunal Superior, 103 D.P.R. 235 (1975).


 Partido Popular v. Junta de Elecciones, 62 D.P.R. 745, 749 (1944).


C11) Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 418 (1982).


 Dávila v. Superintendente de Elecciones, 82 D.P.R. 264 (1960).


ls) Romero Barceló v. Hernández Agosto, 115 D.P.R. 368 (1984).


 La referida disposición, constitucional lee de la forma siguiente:
“Cada cámara será el único juez de la capacidad legal de sus miembros, de la validez de las actas y del escrutinio de su elección; elegirá sus funcionarios, adoptará las reglas propias de cuerpos legislativos para sus procedimientos y gobierno interno; y con la concurrencia de tres cuartas partes del número total de los miembros de que se compone, podrá decretar la expulsión de cualquiera de ellos por las mismas causas que se señalan para autorizar juicios de residencias en la Sección 21 de este Artículo. Cada cámara elegirá un presidente de entre sus miembros respectivos.” (Énfasis suplido.) Art. Ill, Sec. 9, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 371.


 Silva v. Hernández Agosto, 118 D.P.R. 45 (1986).


 Espina v. Calderón, Juez, y Sucn. Espina, Int., 75 D.P.R. 76 (1953); Santiago v. Tilén, 71 D.P.R. 754 (1950).


 Regla 59 de Procedimiento Civil, 32 L.P.R.A. Ap. III; El Vocero v. C.E.E., 130 D.P.R. 525 (1992); Gierbolini Rodríguez v. Gobernador, 129 D.P.R. 402 (1991); Márquez v. Gierbolini, 100 D.P.R. 839 (1972).


 La improcedencia de la pretensión de la señora Pont Márchese es discutida ampliamente más adelante, en el análisis de la existencia o no de legitimación para ser actora y promovente del recurso de mandamus.


 Regla 55 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


 E.L.A. v. Aguayo, 80 D.P.R. 552, 558-559 (1958).


 íd., pág. 597.


 P.P.D. v. Peña Clos I, 140 D.P.R. 779 (1996).


S) Baker v. Carr, 369 U.S. 186, 210 (1962).


 Noriega v. Hernández Colón, supra, pág. 422.


 Silva v. Hernández Agosto, supra; Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977); Powell v. McCormack, 395 U.S. 486 (1969).


 Baker v. Carr, supra, reafirmado en nuestra jurisdicción en Silva v. Hernández Agosto, supra.


 1 Rotunda and Nowak, Treatise on Constitutional Law: Substance and Procedure 3d Sec. 2.16(a), págs. 311-312 (1999).


 C.E.S. U.P.R. v. Gobernador, 137 D.P.R. 83, 102 (1994). Véase Noriega v. Hernández Colón, supra.


 Silva v. Hernández Agosto, supra; United States v. Nixon, 418 U.S. 683 (1974); Powell v. McCormack, supra; R. Serrano Geyls, Derecho constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. I, págs. 697-698.


 L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, págs. 98 y 106.


 Véanse: F.W. Scharpf, Judicial Review and The Political Question: A Functional Analysis, 75 (Núm. 4) Yale L.J. 517, 566-597 (1966); Noriega Rodríguez v. Jarato, 136 D.P.R. 497 (1994).


 Noriega Rodríguez v. Jarato, supra.


 United States v. Nixon, supra.


S4) Noriega v. Hernández Colón, supra; Hernández Agosto v. Romero Barceló, supra.


 Noriega v. Hernández Colón, supra; Hernández Torres v. Hernández Colón et al., 131 D.P.R. 593 (1992); Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992).


e) Con respecto a este particular, el máximo Foro judicial federal manifestó en United States v. Smith, supra, págs. 47-48, lo siguiente:
“Even in the view most favorable to the Senate’s contention they fall far short of clear recognition of the power, never heretofore asserted by the Senate itself, to reconsider a vote of confirmation, after an appointee has actually assumed office and entered upon the discharge of his duties.” (Enfasis suplido.)


 La antigua Regla XXXVIII del Senado federal autorizaba al referido Cuerpo a reconsiderar un voto que confirmara o rechazara una nominación, incluso cuando *923una notificación de confirmación o rechazo hubiera sido enviada al Presidente antes de que expirara el término reglamentario dispuesto para presentar una moción de reconsideración.


 Véanse, además: Peña Clos v. Cartagena Ortiz, [114 D.P.R. 576 (1983)]; Nogueras v. Hernández Colón, 127 D.P.R. 638 (1991); Nogueras v. Hernández Colón, [127 D.P.R. 405 (1990)]; Nota, Congressional Access to the Federal Courts, [90 (Núm.8) Harv. L. Rev. 1632, 1641-1642 (1977)].


S) Se señaló que para que un legislador ostente legitimación activa en un pleito deberá: (1) demostrar que ha sufrido un daño claro e inmediato a sus prerrogativas legislativas; (2) demostrar que no se trata de prerrogativas abs-tractas ajenas al ejercicio de sus funciones legislativas sino, más bien, aquellas prerrogativas que tiene todo legislador a ejercitar plenamente su derecho cons-titucional a legislar según dispuesto por la Sec. 1 del Art. Ill de nuestra Cons-titución, L.P.R.A., Tomo 1, y (3) probar la conexión entre el daño sufrido y la acción que pretende ejercitar, no pudiendo basar sus alegaciones en que acude al tribunal en representación de sus constituyentes para vindicar un interés general. Hernández Torres v. Hernández Colón et al., [131 D.P.R. 593, 600-601 (1992)]. (Enfasis suplido y en el original.)


S) La Regla XXXIIK5-6) del Reglamento de la Cámara de Representantes, 1982, págs. 72-73, dispone:
“5. Todo Representante estará obligado a emitir su voto en los asuntos someti-dos a votación y si tiene en ellos interés personal directo deberá abstenerse de votar. Podrá abstenerse con el consentimiento mayoritario de la Cámara, por razones de alta trascendencia moral o cuando no esté preparado, por desconocimiento del asunto en discusión, para emitir su voto.
“6. La Cámara a solicitud de cualquier Representante, resolverá sin debate cuándo una cuestión debe ser considerada de alta trascendencia moral, una vez explicada ésta por el Representante.” (Enfasis suplido.)


 Derogada por la Ley Núm. 6 de 15 de abril de 1993, puesta en vigor el 1 de julio de dicho año.


 La See. 42.5 de la Regla 42 del Reglamento de la Cámara de Representan-tes, pág. 101, la cual reconoce el derecho de apelación al Cuerpo, dispone lo siguiente:

“Los Representantes tienen derecho a apelar ante la Cámara las decisiones del Presidente en cuanto a cuestiones de orden. La apelación será planteada por el Re-presentante que hiciere el planteamiento de orden inmediatamente se conozca la decisión.

“Al solicitarse la apelación, a menos que la Cámara decida otra cosa, el Presi-dente podrá conceder un tumo a favor y uno en contra, de cinco (5) minutos cada uno, para que los Representantes se expresen sobre la misma. La apelación se resol-verá por mayoría de los Representantes presentes.” (Énfasis suplido.)
Sobre el derecho a apelar las decisiones del presidente del cuerpo deliberativo con respecto a las cuestiones de orden, véase, además, Mason, op. cit., págs. 179-184.


 Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559, 565 (1989); Zachry International v. Tribunal Superior, 104 D.P.R. 267, 271 (1975).


 íd.